Quillian, Judge.
1. Upon motion for summary judgment it was shown: that the appellee purchased an automobile from the appellant with the agreement that said automobile was free and clear of all liens; that the appellant failed to deliver to the appellee a good and marketable title. Based upon the facts the trial court was correct in granting the appellee’s motion for summary judgment as to liability in this action.
2. The remaining enumeration of error is without merit.

Judgment affirmed.


Hall, P. J., and Pannell, J., concur.